DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a mounting foot secured to the bottom surface of the second core, wherein the mounting foot includes a plurality of latching tabs; and
a U-shaped spring clip that includes a pair of clip arms that each have an inside surface and a tab aperture, wherein the spring clip extends over an upper surface of the top support portion of the first core, and a first of the pair of clip arms extends downward through the inner cavity of the first outer bobbin and a second of the pair of clip arms extends downward through the inner cavity of the second outer bobbin, and wherein the tab apertures are engaged with the latching tabs to secure the spring clip to the mounting foot.
Claim 10 recites, inter alia, a plurality of latching tabs formed on the mounting foot; and
a U-shaped spring clip having a pair of clip arms spaced apart from each other, each clip arm having an inside surface and a tab aperture, the spring clip extends over an upper surface of the top support portion of the E-core, a first of the pair of clip arms extending downward through the inner cavity of the first outer bobbin and a second of the pair of clip arms extending downward through the inner cavity of the second outer bobbin, and the tab apertures to engage with the latching tabs to secure the spring clip to the mounting foot;
wherein the first of the pair of clip arms that extends downward through the inner cavity of the first outer bobbin is parallel with and in abutment with a first outer wall that extends along the first outer leg, and the second of the pair of clip arms that extends downward through the inner cavity of the second outer bobbin is parallel with and in abutment with a second outer wall that extends along the second outer leg.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837